*614¶32 (dissenting) — I agree the common fund doctrine does not apply here. I part company with the majority in its equitable reasoning and result because Don Delagrave did not seek an “equity and good conscience” waiver under RCW 50.20.190(2). Further, Mr. Delagrave did not present any personal hardship information during the administrative process. Mr. Delagrave concedes he received overlapping benefits.
Brown, J.
¶33 Mr. Delagrave came here seeking reimbursement for attorney fees he paid in securing Department of Labor and Industries (L&I) benefits solely under a common fund theory, nothing more. Because no attorney fees are statutorily recoverable in either the L&I or unemployment compensation contexts before us, it is difficult to envision how the payment of attorney fees alone can support an unjust enrichment or a hardship equitable recovery. Mr. Delagrave contends public policy supports his argument for proportionate payment of his attorney fees. But policy making is a legislative function, not a judicial function. Jones v. Jones, 48 Wn.2d 862, 868-69, 296 P.2d 1010 (1956). The legislative policy expressed in the relevant statutes does not allow for attorney fees under these facts.
¶34 I would, like the superior court, hold that the commissioner did not err in rejecting Mr. Delagrave’s request for attorney fees, and affirm.
¶35 Accordingly, I respectfully dissent.
Reconsideration denied July 19, 2005.